Citation Nr: 1538600	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include a respiratory disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSE AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976, and May 1976 to February 1979.  His service from May 1976 to February 1979 has been deemed dishonorable and is a bar to VA benefits.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a June 2010 travel board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of those proceedings is associated with the Veteran's VBMS record.

In September 2010, the Board remanded the claim for additional development which has been completed, and the appeal has since been returned to the Board for further appellate consideration. 

In addition to the claim decided herein, the Board also remanded the issue of service connection for bilateral tinnitus in September 2010.  During the pendency of the appeal in a March 2011 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability evaluation effective April 23, 2008.  As this represents a full grant of the benefit sought, the service connection claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  

The Board notes that the Veteran has also perfected an appeal for an increased rating for genital herpes and an earlier effective date for bilateral tinnitus.  The Veteran has requested a central office hearing for both of those issues prior to adjudication.  See July 2014 VA 9; August 2014 Correspondence.

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.
FINDING OF FACT

The Veteran's sleep apnea, to include a respiratory disorder, is not etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea, to include a respiratory disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing a VA examination in March 2011.

During the Veteran's June 2010 Board hearing, the undersigned AVLJ explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claim.  Because of this, the Veteran and his representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  Further, the Veteran has not contended the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed prejudicial error.  There is no indication the Veteran was otherwise denied due process during his Board hearing.

As noted above, in September 2010, the Board remanded this matter for further development.  Specifically, the Board instructed the Agency of  Original Jurisdiction (AOJ) to obtain any additional treatment records, adjudicate whether the Veteran was entitled to compensation for his second period of service, provide him an examination, and readjudicate the claim.  Subsequently, additional treatment records were associated with the claims folder.  Additionally, in a January 2013 rating decision, the RO determined that the Veteran's second period of service for which he received a dishonorable discharge was a bar to benefits.  He was also afforded an examination in March 2011 and his claim was readjudicated in March 2011 and November 2014 supplemental statements of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that his sleep apnea is related to service.  He alleges that his sleep apnea is related to an upper respiratory tract infection he had while on active duty.  See April 2008 Veteran Statement.

The Veteran was diagnosed with sleep apnea during a February 2006 sleep study, and now uses a CPAP machine.  See February 2006 Private Medical Records, December 2006 VA Treatment Records.  Additionally, review of the service treatment records confirm that he was treated for an upper respiratory tract infection.  See January 1975 Service Treatment Record. [His separation examination report from his second period of active service indicates no symptoms of sleep apnea and reflects the Veteran's statement that he is in good health.  See January 1979 Service Treatment Record.]  The remaining issue is whether the sleep apnea is etiologically related to his service.  

As a result of a September 2010 Board remand, a VA examiner reviewed the Veteran's claims file and provided an opinion as to the etiology of his sleep apnea.  See March 2011 VA Examination.  After reviewing his medical records, the examiner found that it was less likely than not that the Veteran's sleep apnea was related to service.  As instructed by the remand order, the examiner specifically considered the Veteran's in-service upper respiratory tract infection, and opined that such an infection in 1975 "is not considered to be a significant risk factor for the development of sleep apnea in 2005 some thirty years later."  The examiner noted that the Veteran's weight had increased from 135 pounds during active service to 265 pounds with a body mass index of 38.1 by 2010.  The examiner stated that obesity is the most important risk factor for developing sleep apnea and determined that the Veteran's weight gain is the most likely "primary etiological factor" for the Veteran's sleep apnea.  The examiner also noted that the Veteran's April 1976 separation exam was normal and indicated no symptoms of sleep apnea.  

The record also includes the Veteran's private medical records reflecting an assessment from one of his treating physicians stating, "[i]t is my medical opinion that Mr. [redacted] suffered from sleep apnea while in the U.S. Army and went undiagnosed at the time."  October 2008 Private Medical Record.  

Additionally, a June 2010 record shows that a clinician found that the Veteran may have had sleep apnea without a diagnosis for many years.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's sleep apnea is related to service, the Board finds that the VA examination report to be the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion and cited to medical principles.   On the other hand, the private evidence of record, specifically the October 2008 nexus opinion, does not indicate that the treating physician conducted a review of the Veteran's medical records.  Additionally, there is no rationale accompanying the opinion.  The Board cannot determine why the treating physician reached this conclusion, or if he considered other possible etiological factors for the Veteran's sleep apnea.  Furthermore, the June 2010 record shows no link to service or provide an onset of sleep apnea during service.  Therefore, the Board finds the VA examination report to be the most probative evidence addressing the relationship of the Veteran's sleep apnea to service.  

The Board has considered the Veteran's contentions that his sleep apnea is related to service.  While he is competent with regard to any general observations of his sleep apnea, as a lay person, he is not competent with regard to any medical conclusions, especially as to the complex medical opinion such as the etiology of such.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  He does not have the medical expertise to make such findings.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the VA examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's sleep apnea and service, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

The Board has considered the Veteran's contention that he had sleep apnea in service, and that it was misdiagnosed as an upper respiratory infection.  See also April 2008 Veteran Statement; April 2008 RO Hearing Transcript.  However, the Board finds the Veteran's lay statements to be less probative than the March 2011 VA examiner's medical opinion.  Notably, during service, the Veteran was diagnosed with an upper respiratory tract infection, and both the April 1976 and January 1979 separation examinations indicate good health and no symptoms of sleep apnea.  The earliest post-service indication of any respiratory problems is an April 2004 private medical record reflecting the Veteran had swelling inside his nose, and the Veteran was diagnosed with sleep apnea in February 2006.  For these reasons, the Board finds the 2011 VA examiner's opinion that the Veteran's sleep apnea is likely etiologically related to his obesity and not to the in-service upper respiratory tract infection to be more probative than the Veteran's lay statements.

In summary, the most probative evidence has not linked the Veteran's sleep apnea to service.  Therefore, the claim for service connection for sleep apnea fails.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for sleep apnea, to include a respiratory disorder, is denied.







____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


